Citation Nr: 0217448	
Decision Date: 12/03/02    Archive Date: 12/12/02	

DOCKET NO.  00-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle sprain.  

2.  Entitlement to service connection for the residuals of 
cold injuries to the hands.  

3.  Entitlement to service connection for arthritis of the 
hands.  

4.  Entitlement to service connection for arthritis of the 
feet.  

5.  Entitlement to service connection for a positive 
tuberculosis test.  

(The issues of entitlement to service connection for 
arthritis of the cervical spine and for respiratory 
disability will be the subject of a separate Board 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired in January 1999 after more than 20 years 
of active service.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating action of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and an April 2000 rating decision of the St. 
Petersburg, Florida, RO.  In September 2001, the Board 
remanded 11 of the veteran's claims to the RO in St. 
Petersburg, Florida, for additional development.  Based on 
this development, several of these issues have been granted.  
Service connection has been granted for a bilateral knee 
disorder, a bilateral foot disorder, postoperative residuals 
of a bunionectomy, the residuals of a cold injury to both 
feet, bilateral pes planus, and mitral valve prolapse 
(claimed as an irregular heartbeat).  The RO has also 
awarded the veteran service connection for impotence 
secondary to a service-connected disorder.  As these claims 
have been granted, under the guidance applied by the United 
States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 Fed. 3d 1156 Fed. Cir. (1997) no 
other outstanding question of law or fact considering the 
provisions of benefits under the laws administered by the VA 
remains unresolved with regard to these issues.  
Consequently, these claims are no longer before the Board at 
this time.  

In January 2002, the RO denied the veteran's recent claim of 
service connection for an impingement syndrome of the right 
shoulder.  A notice of disagreement has not been received.  
Accordingly, it is not before the Board at this time.  

The Board is undertaking additional development of the 
issues of entitlement to service connection for arthritis of 
the cervical spine and for respiratory disability pursuant 
to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran's in service left ankle sprain was acute in 
nature and resolved without leaving residual disability.  

2.  The veteran suffers from residuals of inservice cold 
injuries to the hands. 

3.  The veteran does not currently have arthritis of the 
hands. 

4.  The veteran does not currently have arthritis of the 
feet.

5.  The veteran currently has no disability associated with 
a positive tuberculosis test or with tuberculosis.  


CONCLUSIONS OF LAW

1.  Residuals of a left ankle sprain were not incurred in or 
aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Residuals of cold injuries to the hands were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

3.  Arthritis of the hands was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  Arthritis of the feet was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

5.  Disability manifested by a positive tuberculosis test 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated 
for a swollen finger in January 1982.  No residual 
disability is indicated.  Service medical records also note 
complaints of cold weather injury to the feet in November 
1979 and a cold water injury to the feet in January 1984.  
No reference is made to the hands at this time.  A mild cold 
injury is noted.  Difficulties with cold weather are noted 
within service medical records; however, no specific 
reference is made to the hands.  

Service medical records further show that he was treated in 
August 1994 for a sore left ankle related to playing 
basketball.  The ankle was painful on palpation and swelling 
was revealed.  No discoloration was found.  The veteran was 
treated on an outpatient basis. 

A service clinical record dated in November 1996 refers to 
exertional dyspnea.   

On retirement examination in November 1998, the veteran 
specifically denied shortness of breath or a chronic cough.  
No broken bones were indicated.  Under the section marked 
arthritis, rheumatism, or bursitis, both "yes" and "no" 
boxes are checked off.  The veteran indicated he suffered 
from swollen and painful joints, severe headaches, pain in 
his chest, cramps in his legs, arthritis, bone and joint 
deformity, foot problems, and easy fatigability.  It was 
indicated he had tested positive for tuberculosis in 1996.  
He denied asthma and shortness of breath.  X-ray studies of 
the veteran's heart and lungs were normal.  Upon physical 
examination, no clinical abnormalities of the lungs and 
chest, upper extremities, feet, lower extremities, or skin 
were reported except for a prior bunionectomies and 
immersion foot in 1982. 

Outpatient treatment records have either been obtained by 
the RO or submitted by the veteran.  In August 1999, the 
veteran was treated for a series of disorders, including 
degenerative joint disease.  Lungs were clear, bilaterally, 
with no wheezing though with forced expiration there was a 
drop in lung function.  Degenerative joint disease of the 
cervical spine by x-ray was indicated in June 1999.  
However, the basis for this determination is unclear.  

On VA examination in January 2000, the veteran stated he was 
exposed to cold weather in the 1980's and ever since then 
had symptoms when the temperature drops.  He denied any 
chest pain, but had shortness of breath on occasion that was 
due to allergies and for which he was using an inhaler.  
Physical examination revealed no swelling of the hands or 
feet.  Both his hands were cold to touch with some blotching 
of the fingertips without any ulceration.  The evaluator's 
assessed symptoms compatible with Raynaud's phenomenon and 
indicated that this could be due some underlying connective 
tissue disease or it could be idiopathic.  It was stated 
that based on the history in the 1980's the condition was 
probably benign Raynaud's phenomenon.  X-ray studies 
performed on the hands revealed no abnormality.  

In an addendum to the January 2000 medical report, it 
revealed that laboratory testing had revealed no evidence of 
a connective tissue disorder.  The final diagnosis was 
Raynaud's phenomenon, benign.  

At a hearing held before the undersigned in June 2001, the 
veteran testified that he injured his left ankle during 
service.  He noted some recurring pain following his injury.  
He indicated that he did not participate in a recently 
scheduled VA examination because he did not get properly 
notified.  The veteran indicated that he had no had a 
problem with his left ankle in a while.  He did indicate a 
bad left ankle associated with running with his children and 
exercising.  Night stiffness was also reported.  

Regarding his respiratory condition, the veteran indicated a 
shortness of breath and the use of asthma pills.  He stated 
that he had no neck injury during his active service but did 
report difficulties with his shoulders and neck during 
service.  Regarding tuberculosis, he noted that he had a 
positive tuberculosis test during service but denied having 
tuberculosis at this time.  

The Board remanded this case in September 2001 for 
additional development.  On VA evaluation in December 2001, 
the veteran underwent an extensive medical evaluation.  On 
physical examination of his hands, there was no swelling and 
full range of motion in all the joints of his fingers 
without difficulty.  X-ray studies done on both of the hands 
and feet revealed no abnormality with the exception of some 
degenerative joint disease at the distal joint of the thumb 
on the right side.  The rest of the joints were within 
normal limits.  With regard to the alleged cold injury, it 
was indicated that the veteran had cold feelings on 
temperatures below 60 degrees.  He complained of arthritis 
of the hands and feet, but the examiner stated that actually 
the only arthritic change on x-ray was the DIP joint of the 
thumb of the right hand.  No other joints were seen to have 
arthritis.  The feeling of tingling was present in his 
hands.  

The examiner reviewed the record and stated that the left 
ankle sprain was "relatively minor" as far as symptoms at 
the present time, but that he did have a sprain in the 
service according to the history.  No objective findings 
regarding the ankle (including swelling) were found.  The 
examiner stated that the cervical spine problem came on 
after the service and was not service related.  He was found 
to be impaired at the present time from cold temperatures.  

On another VA examination in December 2001, it was reported 
that the veteran had shortness of breath with exertion.  The 
use of inhalers was reported to help.  Physical examination 
revealed the lungs to be clear with no wheezes.  The veteran 
was diagnosed with asthma with the onset during the time of 
his military service.  This conclusion was based on the 
veteran's history.  

In July 2002, several of the claims remanded by the Board 
were granted by the RO.  Accordingly, they are not before 
the Board at this time.  The veteran was notified of the 
July 2002 rating determination and has not appealed.  The 
veteran's representative submitted written argument in 
October 2002.  

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The record in this case includes service medical records, VA 
and private clinical records, reports of VA examinations, 
and the veteran's testimony.  Significantly, no pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Several VA examinations have been 
performed with regard to the issues being decided in this 
decision, and the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met with regard to those issues. Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims.  Moreover, in a November 2001 
letter and a July 2002 supplemental statement of the case, 
the veteran was effectively furnished notice of types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of 
the new law and regulation have been met.  

III.  Analysis

The issues before the Board involves claims of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In this case, the competent evidence is against a finding 
that the veteran currently suffers from residuals of his 
inservice left ankle sprain, arthritis of the hands, or 
arthritis of the feet.  There is also no medical evidence 
that the veteran suffers from any currently disability 
associated with the positive tuberculosis test. 

With regard to the left ankle claim, while the veteran may 
have injured his ankle during his active service, the 
totality of the evidence shows that this injury was acute in 
nature and not productive of chronic disability.  Subsequent 
service medical records show no ongoing left ankle 
complaints or symptoms.  No left ankle disorder was noted on 
separation examination, and post-service medical records do 
not persuasively show the existence of any chronic left 
ankle disability.  

With regard to the claims of arthritis of the hand and feet, 
x-rays accomplished in connection with the December 2001 
examination showed no arthritis other than some degenerative 
joint disease in the distal joint of the thumb on the right 
side that was not associated with service.  All of the rest 
of the joints were within normal limits.  With regard to the 
x-ray studies that revealed degenerative joint disease at 
the distal joint of the thumb on the right side, the Board 
finds no medical evidence that would support the conclusion 
that this disorder was caused by the veteran's active 
service.  There is no indication that this disability was 
manifested in service or within one year of discharge from 
service, nor is there persuasive evidence that it is 
otherwise related to the veteran's military service.

With regard to the claim of entitlement to service 
connection for a positive tuberculosis test, the medical 
evidence of record clearly does not show any disability 
associated with the positive tuberculosis test.  The veteran 
himself has indicated he does not have tuberculosis.  The 
veteran's central contention has been that he should be 
awarded service connection for this disability in the 
eventuality that he develops some disorder associated with 
tuberculosis.  If the veteran does at one point develop 
tuberculosis, he may file a claim with VA seeking service 
connection.  However, until that time, it would be premature 
to award the veteran service connection for a disability he 
does not have.  Based on a total lack of evidence of 
tuberculosis or any disability or disorder associated with 
the positive tuberculosis test, this claim must also be 
denied.  

With regard to the claims of service connection for 
residuals of a cold injury to the hands, the VA examination 
of December 2001 indicated that the veteran did have cold 
sensitization.  When the weather diminishes to 60 degrees, 
he has an aching pain in the feet and hands.  It has also 
been found that it is more likely than not that the 
veteran's problems with his hands are related to service.  
The Board notes here that service medical records do 
document cold injuries to the feet (for which service 
connection has already been granted).  While no specific 
reference was made to cold injuries to the hands, given the 
veteran's complaints, the opinion offered by the VA 
examiner, and the established fact that the veteran was 
exposed to severe cold during part of his military service, 
the Board finds that a reasonable doubt exists as to whether 
his current residuals of cold injuries to the hands are 
related to service.  


ORDER

Entitlement to service connection for the residuals of a 
left ankle sprain is not warranted.  Entitlement to service 
connection for arthritis of the hands is not warranted.  
Entitlement to service connection for arthritis of the feet 
is not warranted.  Entitlement to service connection for 
disability manifested by a positive tuberculosis test is not 
warranted.  To this extent, the appeal is denied.  

Entitlement to service connection for the residuals of cold 
injury to the hands is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

